                                                                                  Case 9:20-ap-01011-MB    Doc 28 Filed 02/24/20 Entered 02/24/20 15:59:52          Desc
                                                                                                            Main Document Page 1 of 2


                                                                                   1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       Mitchell J. Langberg (State Bar No. 171912)
                                                                                   2   2049 Century Park East, Suite 3550
                                                                                       Los Angeles, California 90067                      FILED & ENTERED
                                                                                   3   Telephone: 310.500.4600
                                                                                       Facsimile: 310.500.4602
                                                                                   4                                                            FEB 24 2020
                                                                                       Attorney for Defendants LANCE H. BROWN,
                                                                                   5   Trustee of The Lance II. Brown Trust; JEROME
                                                                                       BREVOORT DWIGHT; LELA MINTURN                       CLERK U.S. BANKRUPTCY COURT
                                                                                                                                           Central District of California
                                                                                   6   DWIGHT; JONATHAN ASHLEY DWIGHT; JOHN                BY handy      DEPUTY CLERK
                                                                                       A. FELICIANO, Trustee of John A. Feliciano
                                                                                   7   Revocable Trust; LOUISE H. FELICIANO, Trustee
                                                                                       of Louise H. Feliciano Revocable Trust; ADAM B.
                                                                                   8   FIRESTONE; KATHERINE S. HANBERG;
                                                                                       WILLIAM HANBERG; ALICE SEDGWICK,
                                                                                   9   DEC’D Estate of Alice Sedgwick, by its Personal
                                                                                       Representative; SUSANNA SEDGWICK, Trustee;
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   ALICE SEDGWICK WOHL
                                                                                  11                       UNITED STATES BANKRUPTCY COURT
                                            2049 Cent ury Park East, Suite 3550




                                                                                  12                        CENTRAL DISTRICT OF CALIFORNIA
                                                 Los Angel es, CA 90067




                                                                                  13                             SANTA BARBARA DIVISION
                                                                                  14

                                                                                  15   HVI CAT CANYON, INC.,                   Case No. 9:19-BK-11573-MB
                                                                                  16                  Debtor.                  Chapter Number: 11
                                                                                  17                                           Hon. Martin R. Barash
                                                                                  18   MICHAEL A. McCONNELL,
                                                                                       CHAPTER 11 TRUSTEE,
                                                                                  19                                           Adv. No. 9:20-AP-01011-MB
                                                                                                   Plaintiff,
                                                                                  20
                                                                                             vs.
                                                                                  21                                           ORDER APPROVING STIPULATION
                                                                                       DONNA JEAN AANERUD, an                  FOR EXTENSION OF TIME
                                                                                  22   individual; RICHARD W.
                                                                                       ACKERMAN, Trustee; JANE A.
                                                                                  23   ADAMS, an individual; JOHN S.
                                                                                       ADAMS, an individual; CHARLES C.
                                                                                  24   ALBRIGHT, Trustee Under Trust of
                                                                                       5/20/76; OTHER DEFENDANTS
                                                                                  25   LISTED ON EXHIBIT “1” TO THE
                                                                                       COMPLAINT and DOES 1-100,
                                                                                  26
                                                                                                   Defendants.
                                                                                  27

                                                                                  28

                                                                                                                               1
                                                                                  Case 9:20-ap-01011-MB          Doc 28 Filed 02/24/20 Entered 02/24/20 15:59:52       Desc
                                                                                                                  Main Document Page 2 of 2


                                                                                   1           The Court having reviewed and considered the Stipulation for Extension of Time
                                                                                   2   (the “Stipulation”) (Adv. Docket No. 11) filed by Defendants Lance H. Brown, Trustee of
                                                                                   3   The Lance II. Brown Trust; Jerome Brevoort Dwight; Lela Minturn Dwight; Jonathan
                                                                                   4   Ashley Dwight; John A. Feliciano, Trustee of John A. Feliciano Revocable Trust; Louise
                                                                                   5   H. Feliciano, Trustee of Louise H. Feliciano Revocable Trust; Adam B. Firestone;
                                                                                   6   Katherine S. Hanberg; William Hanberg; Alice Sedgwick, Dec’d Estate of Alice
                                                                                   7   Sedgwick, by its Personal Representative; Susanna Sedgwick, Trustee; Alice Sedgwick
                                                                                   8   Wohl, (collectively, the “Stipulating Defendants”) and Plaintiff Michael A. McConnell, as
                                                                                   9   the Chapter 11 Trustee in the above-captioned bankruptcy case (“Plaintiff”), and good and
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                  10   sufficient cause appearing:
                                                                                  11
                                            2049 Cent ury Park East, Suite 3550




                                                                                  12           IT IS THEREFORE ORDERED that the Stipulation is approved;
                                                 Los Angel es, CA 90067




                                                                                  13

                                                                                  14           IT IS FURTHER ORDERED that the deadline for the Stipulating Defendants only,
                                                                                  15   and no other defendants in this action, to respond to the Trustee’s Complaint for
                                                                                  16   Declaratory Relief (Adv. Docket No. 1) (the “Complaint”) shall be extended for fourteen
                                                                                  17   (14) days to March 6, 2020, without prejudice to request a further extension.
                                                                                  18
                                                                                                                                  ###
                                                                                  19

                                                                                  20
                                                                                  21

                                                                                  22

                                                                                  23
                                                                                       Date: February 24, 2020
                                                                                  24

                                                                                  25

                                                                                  26
                                                                                  27

                                                                                  28

                                                                                                                                     2
